Citation Nr: 1523071	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left upper extremity disability, including secondary to inservice exposure to herbicides and/or service-connected disabilities.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to September 1984.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

January 2015 and March 2015 statements from the Veteran indicate that he desired increased compensation for his disabilities caused by Agent Orange.  A February 2015 statement in the claims file noted that the Veteran had raised the issue of entitlement to service connection for prostate cancer in January 2015.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014). 


REMAND

A.  Left Upper Extremity Disability

Pursuant to the Board's November 2014 remand, the RO was to obtain a supplemental medical opinion from a physician with appropriate expertise addressing the relationship, if any, between the Veteran's current left upper extremity disabilities and his military service, including specific consideration of the Veteran's inservice left wrist treatment.  

In January 2015, a supplemental medical opinion was obtained by the RO.  Unfortunately, the examiner only addressed the Veteran's inservice left wrist treatment when considering his current mild osteoarthritis of the left wrist, and not his other current left upper extremity disabilities, including carpal tunnel syndrome and acromioclavicular joint and glenohumeral joint degenerative features.  A rationale for the opinion provided was not given.  Moreover, the examiner providing the opinion was not a physician.  

Under these circumstances, the Board finds that the RO must obtain a supplemental medical opinion addressing the relationship, if any, between the Veteran's current left upper extremity disabilities and his military service, including specific consideration of the Veteran's inservice left wrist treatment.  Stegall v. West, 11 Vet. App. 268 (1998).  

B.  Sleep Apnea

The RO's January 2015 rating decision denied entitlement to service connection for sleep apnea.  In March 2015, the Veteran filed a notice of disagreement contesting this decision.  

As the RO has not yet issued a statement of the case addressing this issue, the Board must remand this issue for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  Manlicon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a supplemental medical opinion from the examiner who conducted the July 2014 examination, addressing whether any currently diagnosed disability of the left upper extremity, including carpal tunnel syndrome; acromioclavicular joint and glenohumeral joint degenerative features; and mild osteoarthritis of the wrist, are related to his military service.  

The evidence of record must be made available to the examiner.  Based on a review of the evidence of record, and with consideration of the Veteran's statements in the record, the examiner must state whether each of the Veteran's previously diagnosed left upper extremity disabilities, including carpal tunnel syndrome, acromioclavicular joint and glenohumeral joint degenerative features, and mild osteoarthritis of the wrist are related to his military service from March 1960 to September 1984, including his inservice left wrist treatment in October 1978, which included an assessment of monoarticular arthritis.

If the July 2014 examiner is not available, the evidence of record must be provided to another physician with appropriate expertise, who must provide the required opinion and supporting rationale.  Another examination of the Veteran must be performed if deemed necessary by the examiner providing the opinion.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

2.  The RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the issue of entitlement to service connection for a left upper extremity disability, including secondary to inservice exposure to herbicides and/or service-connected disabilities, must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

4.  A statement of the case must be issued with notification of the Veteran's appellate rights on the issue of entitlement to service connection for sleep apnea.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

